Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22V

 

TWENTY-SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This TWENTY-SECOND AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”) and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the Parties, any subsequent reference to the Agreement between
the Parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree to the following:

 

1.

(a)  Customer desires to utilize the services of CSG’s Professional Services
Group to design, develop, and implement a custom rules engine (“CRE”) that will
prevent a T44 discount from being combined with a subscriber discount.

 

 

(b)

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A. Titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 21. titled “T44 Discount Validation Custom Rules
Engine,” as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

21. T44 Discount Validation Custom Rules Engine (Note 1)

 

 

a)  Maintenance Fee (Note 2) (Note 3)

******

$********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: The Maintenance Fee is limited to *********** (**) ***** per ****. 
Additional fees will be charged for hours exceeding this annual limit and will
be set forth in a separate Statement of Work or Letter of Authorization

Note 3:  The ****** Maintenance fee covers post deployment support, including
answering functional questions and resolving Customer reported concerns, CSG
operating support and operating systems software licensing.  CSG will be
responsible for resolution of CRE defects.  Future enhancement and changes to
the CRE will be set forth in a mutually agreeable Statement of Work.  Future
enhancements include, but are not limited to, changing the CRE to operate with
systems other than ACSR®.  Maintenance is intended to address production issues
only and does not include pre-release testing, or any changes to the CRE
required by the use of new features, functions, products, or substantive
configuration changes.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

2.

(a)  Customer desires to utilize the services of CSG’s Professional Services
Group to design, develop, and implement a CRE that will prevent Customer Account
Executives from entering deferred credits using the Miscellaneous Adjustment
functionality in ACSR®.

 

 

(b)

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A. Titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 22. titled “Deferred Credit Restriction Custom
Rules Engine,” as follows:



--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 


Description of Item/Unit of Measure

Frequency

Fee

22. Deferred Credit Restriction Custom Rules Engine (Note 1)

 

 

a)  Maintenance Fee (Note 2) (Note 3)

******

$*********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: The Maintenance Fee is limited to ***** (**) ***** per ****.  Additional
fees will be charged for hours exceeding this ****** limit and will be set forth
in a separate Statement of Work or Letter of Authorization

Note 3:  The ****** Maintenance fee covers post deployment support, including
answering functional questions and resolving Customer reported concerns, CSG
operating support and operating systems software licensing.  CSG will be
responsible for resolution of CRE defects.  Future enhancement and changes to
the CRE will be set forth in a mutually agreeable Statement of Work.  Future
enhancements include, but are not limited to, changing the CRE to operate with
systems other than ACSR®.  Maintenance is intended to address production issues
only and does not include pre-release testing, or any changes to the CRE
required by the use of new features, functions, products, or substantive
configuration changes.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President Procurement

 

Title:  VP & Chief Compliance Officer

 

Date:  5-11-2016

 

Date:  4/20/16

 

 